Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-4 are pending and under consideration in the instant examination.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

3. Claims 1-4  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), in view of Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006).
With respect to claim 1, Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
The prior art reference differs from the claimed invention in the recitation that the method is effective to treatment complement-mediated thrombotic microangiopathy (TMA) in a patient. Hillmen as noted teaches that the method is effective to treat PNH.
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant.
From the combined teachings of the references, it is apparent that one of ordinary skillin the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by thereferences, especially in the absence of evidence to the contrary. 
Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-5, 7, 10, 15, 20-23, 42, 48, 51, 53, 55-56 and 58-60 of copending Application No. 16/757,512, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘512 claim the same method of administering to a patient eculizumab (see claims 51 and 60).
The ‘512 differs from the currently claimed invention in that it does not claim the currently claimed dosing regimen. The ‘512 also differs in that administration of eculizumab is for treating a complement disorder such as PNH (see claims 1 and 59), whereas the currently claimed invention is for treating complement mediated TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant.

7. Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-12, 15-17, 25, 27-30, and 37-46 of copending Application No. 17/289,178, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘178 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘178)
The ‘178 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘178 also differs in that administration of eculizumab is for treating a complement disorder such as PNH (see claims 1 and 59), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant

8. Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-27 and 52-54 of copending Application No. 16/750,978, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘978 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘178)
The ‘978 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘978 also differs in that administration of eculizumab is for treating a complement disorder such as PNH (claim 1), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant

9. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-8 of US Patent No. 10,590,189, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘189 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘189)
The ‘189 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘978 also differs in that administration of eculizumab is for treating PNH (claim 1), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
10. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-8 of US Patent No. 10,703,809, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 809 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘809)
The ‘809 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘809 also differs in that administration of eculizumab is for treating PNH (claim 1), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
11. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-10 of US Patent No. 9,725,504, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 504 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘504)
The ‘504 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab.
The ‘504 does however claim the current dosing region of 600 mg of the antibody every 7 days for 4 doses, followed by a 900 mg does every 14 days thereafter (see claim8).
The ‘504 further differs in that administration of eculizumab is for treating PNH (claim 1), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
12. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-81-3 of US Patent No. 9,718,880, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 880 claim the same method of administering to a patient an anti-C5 antibody (The ‘880 claims that the antibody includes a H and L chain having SEQ ID NO: 2 and 4, which are defined by the specification of the ‘880 as being an anti-C5 antibody)
The ‘880 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘880 also differs in that administration of eculizumab is for treating PNH (claim 1), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
13. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-4 of US Patent No. 9,409,980, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 980 claim the same method of administering to a patient an anti-C5 antibody for the treatment of TMA (see claims 1 and 17 of the ‘980)
The ‘980 differs from the currently claimed invention in that does not claim the currently claimed dosing regimen. 
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
14. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-18 of US Patent No. 9,107,861, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 861 claim the same method of administering to a patient an anti-C5 antibody (see claim 1 of the ‘861)
The ‘861 differs from the currently claimed invention in that it does not specify that the anti-C5 antibody is eculizumab nor does it claim the currently claimed dosing regimen. The ‘861 also differs in that administration of eculizumab is for treating PNH (claim 14 of the ‘861), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
15. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-11 of US Patent No. 11,244,744, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and 744 claim the same method of administering to a patient eculizumab (see claim 1 of the ‘744)
The ‘744 differs from the currently claimed invention in that it does not claim the currently claimed dosing regimen. The ‘744 also differs in that administration of eculizumab is for treating PNH (claim 8-9 of the ‘744), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris and Deray. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant.
16. Claims 1-4 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-4 of US Patent No. 9,447,176, in view of Hillmen et al. (“The complement inhibitor eculizumab in paroxysmal nocturnal hemoglobinuria” N Engl J Med 355 (2006), IDS Ref), Noris et al. (“Hemolytic Uremic Syndrome”, J Am Soc Nephrol, 2005) and Deray et al. (Nephrol Dial Transplant, 2006). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘176 claim the same method of administering to a patient eculizumab at the same dose of 60 mg per week for four consecutive weeks and beginning at week five, maintenance doses of at least 900 mg every two weeks thereafter (see claim 1 of the ‘176)
The ‘176 differs from the currently claimed invention in that it administration of eculizumab is for treating atypical hemolytic uremic syndrome (aHUS) (claim 1 of the ‘176), whereas the currently claimed invention is for the treatment of TMA.
Hillmen teaches a controlled study of using eculizumab in paroxysmal nocturnal hemoglobinuria (Introduction). Hillmen teaches infusions of 600 mg of eculizumab for 4 weeks, followed 1 week later by 900 mg of eculizumab and then by a maintenance does of 900 mg of eculizumab every 2 weeks through week 26 ((study design). 
Hillmen teaches that the results of the study showed that terminal complement inhibition with eculizumab reduces intravascular hemolysis, reduces or eliminates the need for transfusion, and improves anemia, fatigue and the quality of life in patients with PNH. Hillmen teaches that the data indicate that eculizumab is an effective treatment in patients with PNH (discussion)
Noris teaches that hemolytic uremic syndrome (HUS) is a disease of nonimmune (Coombs negative) hemolytic anemia, is severe and microangiopathic in nature (p. 1-35, lines 1-3). Noris teaches research efforts are aimed at identifying more specific approaches that may interfere with the primary cause of microangiopathy in the different forms of HUS and that the discovery of mutations in three different complement regulatory genes provides enough evidence of the involvement of complement activation in the pathogenesis of non-Stx-HUS and indicates that complement inhibition could represent a therapeutic target in these patients. (p. 1044 ¶1-2 under “the future”).
Noris teaches administration of eculizumab to patients with PNH, a disease characterized by a genetic deficiency of surface proteins that protect hematopoietic cells against the attack by the complement system, reduced intravascular hemolysis, hemoglobinuria and the need for transfusions. Noris further teaches that it is hoped that such a complement inhibitor, once available to the market, will be useful in patients with non-Stx-HUS to block complement mediated kidney damage during the acute episode or to prevent recurrence after kidney transplantation.
Deray also teaches that thrombotic microangiopathy (TMA) is a microvascular occlusive disorder characterized by predominantly platelet thrombi in the renal and/or systemic circulations. Deray teaches that hemolytic uremic syndrome (HUS) is a clinical entity comprising TMA with predominantly renal manifestations (p. 3038, lines 1-4). 

Goodship teaches that HUS is characterized by the triad of thrombocytopenia, Coomb’s test negative microangiopathic hemolytic anemia and acute renal failure. (p. 12966, lines 1-3). Goodship teaches that HUS is classified as either D+ when it is associated with a preceding diarrheal illness or less commonly nondiarrhoeal associated (D-) (also called “atypical”) D-  HUS may be sporadic or familial. Goodship teaches that mutations have been reported in the com0plement regulatory protein factor H in both sporadic and familiar HUS with mutations identified in 10-20% of cases studied. (p. 12966, lines 4-10). Goodship teaches that its study provides evidence that complement dysregulation predisposes to development of thrombotic microangiopathy (abstract). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the complement inhibitor eculizumab at an infusion 600 mg for 4 weeks followed by 1 week later at 900 mg and then a maintenance dose of 900 mg every 2 weeks through week 26 which Hillmen teaches is effective for the treatment of PNH in the treatment of a thrombotic microangiopathy (TMA) in a patient. Those of skill in the art would have had reason to do so because Noris teaches that the administration of eculizumab to patients with PNH should also be useful in the treatment of in the different forms of HUS, a disease characterized by thrombotic microangiopathy (TMA) as taught by Noris, Deray and Goodship. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The claimed method further differs from the combined references in the recitation in base claim 1 that the maintenance doses of at least 900 mg eculizumab are administered every two weeks “thereafter”. Hillmen as noted supra only teaches that eculizumab maintenance does was administered through week 26.
The claimed method also differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain at least 50 ug and 100 100 ug of eculizumab per milliliter of the patient’s blood (claims 2-3). The claimed method further differs in the recitation that eculizumab is administered to the patient in an amount and with a frequency to maintain a concentration of at least 0.7 molecules of eculizumab per every C5 molecule in the patient’s blood (claim 4).
However, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 
Given the practically exact dosing regimen taught by Hillmen as effective for PNH, one of ordinary skill in the art would consider that such dosing would maintain applicant’s 50 and 100 ug eculizumab per milliliter of the patient’s blood as claimed by applicant
17.  No claim is allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 15, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644